DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 1/19/2021. Claims 1-20 are pending in the case. Claims 1, 15, and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,  7-8, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2011/0138416 A1, hereinafter Kang) in view of Castro et al. (US 20110279446 A1, hereinafter Castro) and Bastov et al. (US 2018/0315248 A1, which claims priority from Provisional Application 62/610,108 filed on 12/22/2017, hereinafter Bastov).

As to independent claim 1, Kang teaches a system comprising: 
at least one physical camera configured to capture at least one first image of one or more display surfaces located in a physical environment (“the augmented remote controller may capture an image of a real environment of the user by a camera and thus 
at least one touchscreen configured to detect user input (“the augmented real image is a touch screen,” paragraph 0037);  and 
at least one processor configured (controller 280) to: 
display, simultaneously on the at least one touchscreen, an augmented reality user interface (Fig. 14 an augmented reality user interface displayed) including: 
the at least one first image (Fig. 14, the augmented remote controller 200 display an image 1405 of the image display apparatus 100, Paragraph 0204);  and 
at least one other item not captured by the at least one camera, the at least one other item not captured by the at least one camera, the at least one other item including one or more content items (“the augmented remote controller 200 may display an image 1405 of the image display apparatus 100 and the channel list image 1410 as the content guide image on the display 260” Paragraph 0204);  
Kang does not appear to expressly teach interpret the user input detected by the at least one touchscreen to include selection of a first item in the at least one first image, and a display action related to a content item of the one or more content items, the content item including at least one alternative view of at least one element in the at least one first image.
Castro teaches an augmented reality user interface including:
interpret the user input detected by the at least one touchscreen to include selection of a first item in the at least one first image, and a display action related to a content item of the one or more content items, the content item including at least one alternative view of at least one element in the at least one first image (See Fig. 4A-Fig. 6, “icon 419 can be selected by the user in order to toggle between the dual window view (i.e., including both a main view portion and a preview portion) shown in FIGS. 4A, 4B, 4, and 6, and a full screen view mode in which one of either the plan view or the perspective view is shown without the preview portion 407” paragraph 0070).

Kang and Martin do not appear to expressly teach determine that the first item is an image of a first display surface of the one or more display surfaces in the at least one first image; and
apply the display action related to the content item to the physical environment, wherein the display action causes the content item to be projected onto at least one of the display surfaces other than the first display surface according to metadata of the content item, the metadata dictating positioning of the content item relative to other content items displayed on the one or more display surfaces.
Bastov teaches determine that the first item is an image of a first display surface of the one or more display surfaces in the at least one first image (“Determining the one or more surfaces comprises parsing an environment to determine at least one of the one or more surfaces, paragraph 0011 last sentence; “determining the one or more surfaces comprises determining one or more attributes for each of the one or more surfaces” paragraph 0013.); and
apply the display action related to the content item to the physical environment, wherein the display action causes the content item to be projected onto at least one of the display surfaces other than the first display surface according to metadata of the content item, the metadata dictating positioning of the content item relative to other content items displayed on the one or more display surfaces (“The matching module 142 pairs/matches content elements stored in logical structures to surfaces stored in logical structures.  The matching may be a one-to-one or a one-to-many matching of content elements to surfaces (e.g., one content element to one surface, one content 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang and Castro to comprise such that the at least one processor adapted to determine that the first item is an image of a first display surface of the one or more display surfaces in the at least one first image; and apply the display action related to the content item to the physical environment, wherein the display action causes the content item to be projected onto at least one of the display surfaces other than the first display surface according to metadata of the content item, the metadata dictating positioning of the content item relative to other content items displayed on the one or more display surfaces. One would have been motivated to make such a combination because “having such an organized infrastructure of the content elements stored in logical structures and the surfaces stored in logical structures allows matching rules, policies and constraints to be easily created, updated and implemented to support and improve the matching process performed by the matching module” (Bastov paragraph 0076 last sentence). 

As to dependent claim 2, Kang teaches the system of claim 1, Kang further teaches wherein the system comprises a portable computer, the portable computer including the at least one camera, the at least one touchscreen, and at least one of the at least one processor (Augmented Remote controller 200 including camera, touchscreen, and processor). 
 
claim 3, Kang teaches the system of claim 2, Kang further teaches wherein the at least one processor includes at least one other processor that is not comprised in the portable computer (processor 170).

 As to dependent claim 7, Kang teaches the system of claim 1, Kang does not appear to expressly teach wherein the at least one touchscreen is configured to detect further user input, and wherein the at least one processor is further configured to interpret the further user input to include selection of one or more control items to resize or adjust placement of the content item on the one or more of the display surfaces.
Castro teaches wherein the at least one touchscreen is further configured to detect further user input, and wherein the at least one processor is configured to interpret the further user input to include selection of one or more control items to resize or adjust placement of the content item on the one or more of the display surfaces (the user can zoom in and out using the plus and minus zoom icons 429, Paragraph 0072).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kang to comprise wherein the at least one touchscreen is further adapted to detect further user input, and wherein the at least one processor is further adapted to interpret the further user input to include selection of one or more control items to resize or adjust placement of the second content item on the one or more of the display surfaces.  One would have been motivated to make such a combination to allow a user to easily select a desired displaying property for the content.

As to dependent claim 8, Kang teaches the system of claim 1, Kang doesn’t appear to expressly teach wherein the one or more control items include at least one content control item to toggle the display of the content item on the one or more of the display surfaces.
Castro wherein the one or more control items include at least one content control item to toggle the display of the content item on the one or more of the display surfaces (““icon 419 can be selected by the user in order to toggle between the window view 405s Paragraph 0053, Fig. 1)


Claim 15 reflects a method embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

As to dependent claim 16, Kang teaches the method of claim 15, Kang further teaches wherein the method is performed by a portable computer (Augmented Remote Controller 200). 
 
	Claim 20 reflects a computer program product embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Claims 4-6, 9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Castro et al., Bastov et al. and Chin et al. (US 2014/0380161 A1, hereinafter Chin).

As to dependent claim 4, Kang teaches the system of claim 1, Kang further teaches wherein the at least one camera is configured to capture at least one second image after capturing the at least one first image (“The augmented remote controller 200 may identify or determine various types of objects around the user.  The user may select an intended type of objects by using the augmented remote controller 200.” Paragraph 0134), and 
Chin teaches wherein the content item is moved to, or duplicated to, a second display surface, the second display surface being included in at least one of: the one or more display surfaces in the at least one first image, or the at least one second image 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to comprise wherein the second content item is moved from, or duplicated from, the first display surface, and moved to, or duplicated to, a second display surface, the second display surface being included in at least one of: the one or more display surfaces in the at least one first image, or the at least one second image. One would have been motivated to make such a combination because the user can intuitively understand content being executed by a multiple devices by visually recognizing the virtual space or environment. 

As to dependent claim 5, Kang teaches the system of claim 1, Kang does not appear to expressly teach wherein the one or more display surfaces includes a plurality of display surfaces. 
Chin teaches wherein the one or more display surfaces includes a plurality of display surfaces (Fig. 16 & Fig. 25 multiple display surfaces are displayed in the virtual space). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to comprise wherein the one or more display surfaces includes a plurality of display surfaces. One would have been motivated to make such a combination because the user can intuitively understand content being executed by a multiple devices by visually recognizing the virtual space or environment. 

As to dependent claim 6, Kang teaches the system of claim 5, Kang does not appear to expressly teach wherein the plurality of display surfaces includes two or more types of display surfaces selected from a group of types comprising: telepresence unit, television, monitor, and projection surface. 
Chin teaches wherein the plurality of display surfaces includes two or more types of display surfaces selected from a group of types comprising: telepresence unit, 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to comprise wherein the plurality of display surfaces includes two or more types of display surfaces selected from a group of types comprising: telepresence unit, television, monitor, and projection surface. One would have been motivated to make such a combination because the user can intuitively understand content being executed by a multiple devices by visually recognizing the virtual space or environment. 

As to dependent claim 9, Kang teaches the system of claim 1, Kang does not appear to expressly teach wherein the at least one processor being configured to interpret, includes the at least one processor being configured to interpret the user input to include selection of the content item from among the one or more content items, the content item being moved from, or duplicated from, the at least one touchscreen. 
Chin teaches wherein the at least one processor being configured to interpret, includes the at least one processor being configured to interpret the user input to include selection of the content item from among the one or more content items, the content item being moved from, or duplicated from, the at least one touchscreen (Fig. 25 item 13-1b moved from the touchscreen to apparatus image 110-3). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to comprise wherein the at least one processor being adapted to interpret, includes the at least one processor being adapted to interpret the user input to include selection of the second content item from among the one or more content items, the second content item being moved from, or duplicated from, the at least one touchscreen. One would have been motivated to make such a combination because the user can intuitively understand content being executed by a multiple devices by visually recognizing the virtual space or environment. 

claim 17, Kang teaches the method of claim 15, Kang further teaches that the first item is an image of first display surface captured by the at least one camera after capturing the at least one first image (the augmented remote controller 200 displays the captured image 1405 of the image display apparatus 100). However, Kang does not appear to expressly teach wherein the second content item is moved from, or duplicated from, the first display surface, and moved to, or duplicated to, a second display surface, the second display surface being included in at least one of: the one or more display surfaces in the at least one first image, or at least one second image captured by the at least one camera after capturing the at least one first image. 
	Chin teaches wherein the second content item is moved from, or duplicated from, the first display surface, and moved to, or duplicated to, a second display surface, the second display surface being included in at least one of: the one or more display surfaces in the at least one first image, or at least one second image (Fig. 18-20 show moving and duplicating content item between two display surfaces). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to comprise wherein the second content item is moved from, or duplicated from, the first display surface, and moved to, or duplicated to, a second display surface, the second display surface being included in at least one of: the one or more display surfaces in the at least one first image, or at least one second image captured by the at least one camera after capturing the at least one first image. One would have been motivated to make such a combination because the user can intuitively understand content being executed by a multiple devices by visually recognizing the virtual space or environment. 

As to independent claim 18, Kang teaches the method of claim 15, Kang does not appear to expressly teach wherein the one or more display surfaces includes a plurality of display surfaces, the plurality of display surfaces including two or more types of display surfaces. 
Chin teaches wherein the one or more display surfaces includes a plurality of display surfaces, the plurality of display surfaces including two or more types of display 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to comprise wherein the one or more display surfaces includes a plurality of display surfaces, the plurality of display surfaces including two or more types of display surfaces. One would have been motivated to make such a combination because the user can intuitively understand content being executed by a multiple devices by visually recognizing the virtual space or environment. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Castro et al., Bastov et al. and Martin et al (US 20160330380 A1, hereinafter Martin).
As to dependent claim 10, Kang teaches the system of claim 1, Kang does not appear to teach wherein the at least one processor being configured to interpret, includes the at least one processor being configured to interpret the user input to include selection of content that is being displayed on the first display surface, and wherein the content item is the content that is being displayed on the first display surface.
Martin teaches wherein the at least one processor being configured to interpret, includes the at least one processor being configured to interpret the user input to include selection of content that is being displayed on the first display surface, and wherein the content item is the content that is being displayed on the first display surface (“experience parameters can be accessed by way of the user 302 touching a button 608 or touching the touch screen 110, and/or utilizing the arrow slider 606 to access options and manipulate the images being visualized on display 112” paragraph 0053, and paragraph 0038 states that the image visualized on display 112 may be any type of equipment, streets, building, other structures and/or other object, as may be required and/or desired).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Castro et al., Bastov et al. and Young et al. (US 2015/0253974 A1, hereinafter Young).

As to dependent claim 11, Kang teaches the system of claim 1, Kang does not appear to expressly teach wherein the content item is moved to, or duplicated to, the at least one touchscreen, and wherein the at least one processor is further configured to display a focused user interface which includes additional content, in addition to the content item. 
Young teaches appear to expressly teach wherein the content item is moved to, or duplicated to, the at least one touchscreen, and wherein the at least one processor is further configured to display a focused user interface which includes additional content, in addition to the content item (Fig 6, detail screen 600 to appear on the control device 108).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to comprise wherein the second content item is moved to, or duplicated to, the at least one touchscreen, and wherein the at least one processor is further adapted to display a focused user interface which includes additional content, in addition to the second content item. One would have been motivated to make such a combination to provide relevant information to the user.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Castro et al., Bastov et al. and Sun et al. (US 2014/0068504 A1, in view of Sun).

As to dependent claim 12, Kang teaches the system of claim 1, Kang does not appear to expressly teach wherein the at least one touchscreen is further configured to detect further user input, wherein the at least one processor is further configured to display a template user interface on the at least one touchscreen, the template user interface including a list of templates, to interpret the further user input to include selection of a template from the list, and to cause content to be positioned in accordance with the template. 
Sun teaches a template user interface on the at least one touchscreen, the template user interface including a list of templates, to interpret the further user input to include selection of a template from the list, and to cause content to be positioned in accordance with the template (Fig. 6C template providing area 650 having various types of templates 651 to 655 to arrange a plurality of application windows on a multi-window mode may be displayed). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kang to comprise a template user interface on the at least one touchscreen, the template user interface including a list of templates, to interpret the further user input to include selection of a template from the list, and to cause content to be positioned in accordance with the template.  One would have been motivated to make such a combination to allow a user select a desired template for displaying the content.

As to dependent claim 19, Kang teaches the method of claim 15, Kang does not appear to expressly teach the method further comprising: displaying a template user interface, the template user interface including a list of templates; detecting further user input; interpreting the further user input to include selection of a template from the list; and causing content to be positioned in accordance with the template. 
 to arrange a plurality of application windows on a multi-window mode may be displayed). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kang to comprise displaying a template user interface, the template user interface including a list of templates; detecting further user input; interpreting the further user input to include selection of a template from the list; and causing content to be positioned in accordance with the template.  One would have been motivated to make such a combination to allow a user select a desired template for displaying the content.

Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Castro et al., Bastov et al. and Burns et al. (US 2018/0101986 A1, hereinafter Burns).

As to dependent claim 13, Kang teaches the system of claim 1, Kang does not appear to expressly teach wherein the at least one processor being configured to determine, includes the at least one processor being configured to determine that a ray representative of the user input, that is sent from at least one virtual camera representing the at least one camera in a virtual model, intersects a virtual display surface representing the first display surface in the virtual model. 
Burns teaches wherein the at least one processor being configured to determine, includes the at least one processor being configured to determine that a ray representative of the user input, that is sent from at least one virtual camera representing the at least one camera in a virtual model, intersects a virtual display surface representing the first display surface in the virtual model (a user is able to direct user input to an object  associated with a 3D virtual reality environment…n some cases, 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kang to comprise wherein the at least one processor being adapted to determine, includes the at least one processor being adapted to determine that a ray representative of the user input, that is sent from at least one virtual camera representing the at least one camera in a virtual model, intersects a virtual display surface representing the first display surface in the virtual model (a user is able to direct user input to an object  associated with a 3D virtual reality environment…n some cases, this includes casting.  One would have been motivated to make such a combination to enable a direct user input to a specific display surface associated with the virtual display surface.

As to dependent claim 14, Kang teaches the system of claim 13, Kang further teaches wherein the at least one camera is further configured to scan a physical environment, wherein the at least one processor is further configured to compute characteristics of display surfaces in the physical environment including the one or more display surfaces, and to construct the virtual model (Fig. 14 television 100 is identified by the camera of the augmented remote controller 200 and the main-body image representing outer appearances of the television 100 is captured and displayed).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171